Citation Nr: 1124494	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  05-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for bilateral ear disability, also claimed as ear infections.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from October 2001 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2005 by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was previously before the Board in December 2009 at which time it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the issue of service connection for left ear hearing loss was granted by a December 2010 rating decision by the Appeal Management Center in Washington, D.C.  Therefore, the issue is no longer on appeal.


FINDINGS OF FACT

1. The competent medical evidence does not demonstrate that the Veteran has hearing loss in the right ear as defined by VA, to include hearing loss related to service, or any incident therein.

2. The preponderance of the competent evidence shows that the Veteran does not have a chronic bilateral ear disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met.   38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2010).

2. The criteria for service connection for bilateral ear disability, also claimed as ear infections, have not been met.   38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A letter sent to the Veteran in November 2004 addressed all notice elements listed under 3.159(b)(1) was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  However, even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's service treatment and personnel records.  The Veteran received a VA medical examination for his claims in January 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.

Additionally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson, 581 F.3d at 1313 (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

Right ear hearing loss

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection for hearing loss in the right ear.  He is currently service-connected for left ear hearing loss at a noncompensable disability evaluation, effective October 21, 2004.  However, as outlined below, the preponderance of the evidence of record demonstrates no evidence of the existence of right ear hearing loss.  As such, service connection is not warranted.

According to the Veteran's in-service treatment records, in June 2001 the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15

In April 2004 the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
20

However, high frequency hearing loss was noted in March 2003 where the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
55
45

The examiner noted the Veteran's hearing loss was not considered disabling.  In October 2003, the Veteran's separation examination record reported the following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
20
20

Post-service treatment records reveal that approximately one year after separation from service, in September 2004 the Veteran underwent a medical examination prior to entering the Air Force Reserves.  The authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
20

Although left ear was diagnosed with high frequency hearing loss, the right ear was not. 

The Veteran was afforded a VA audiological examination in November 2004 where he reported his bilateral hearing loss began in 2002 after diving.  The Veteran stated he developed ear infections and fluid collection in his ears.  The Board notes that the examiner did not review the evidence of record prior to this examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Upon examination, the examiner stated the test results indicated the hearing in the right ear was within normal limits.  

In January 2010, the Veteran was afforded a new VA examination pursuant to the December 2010 Board remand.  The Veteran reported recurrent ear infections contributed to his hearing loss.  Again, he stated his right ear hearing loss started in 2002 and the last infection was in 2004.  Additionally, the Veteran reported he had loud noise exposure while in submarines and jets during his military service.  The authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
20
16

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The examiner reported the test results indicated the Veteran had normal hearing in the right ear.  Upon examination and review of the evidence of record, the examiner opined that the "Veteran's right ear has remained normal throughout this military career and continues to be normal for rating purposes today, therefore, no hearing loss was acquired in his right ear while in military service." 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The law specifically limits entitlement to service connection to cases where disease or injury has resulted in disability.  38 U.S.C.A. §§ 1110, 1131. 

Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  However, although the evidence in this case demonstrates right ear hearing loss in March 2003, there is no evidence of the existence of a current right ear hearing loss, or during the period after separation from service.  Therefore, denial of the claim is warranted on the basis that there is no current disability.  As stated above, with the absence of a current diagnosis, the evidence cannot establish a causal connection between the claimed disability and service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes the Veteran's contentions that he has a right ear hearing loss disability since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his disability, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no findings of a current right ear hearing loss disability) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current right ear hearing loss disability related to active service is outweighed by the competent medical evidence of record. 

Accordingly, for the reasons stated above, the preponderance of the evidence is against the claims for service connection for hearing loss of the right ear and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral ear disability, also claimed as ear infections

The Veteran contends that he is entitled to service connection for a bilateral ear disability of ear infections.  However, the preponderance of the evidence of record demonstrates that the Veteran's reported chronic ear infections did not manifest during, or as a result of, his active military service.  As such, service connection is not warranted in this case.

According to the Veteran's in-service treatment record, he was treated for acute left ear fullness in September 2002.  The symptoms of the left ear included tympanic membrane erythematous with non mobile fluid in the ear canal were clear and clean.  The right ear tympanic membrane was transparent.  The Veteran's October 2003 separation examination reported normal ears and no complaint of chronic bilateral ear infections. 

The Veteran's post-service treatment records do not report any complaints, treatment or diagnosis of chronic ear infections and no opinion relating any such condition to his military service. 

In January 2010, the Veteran underwent a VA examination where he reported his last ear infection was in 2004.  He stated he has a history of sinusitis approximately four to six times a year.  The Veteran reported no history of hospitalization or surgery, trauma to the ears, or neoplasm.  He did, however, report a history of bilateral tinnitus and bilateral hearing loss.  A physical examination showed no deformity of the auricle, no middle or inner ear infection, and no staggering gait or imbalance.  The external canal tympanic membrane and mastoids were normal.  The examiner diagnosed the Veteran with resolved recurrent otitis media.  

Upon physical examination and a review of the claims file, the examiner opined the Veteran's current ear condition was "less likely as not (less than 50/50 probability) caused by or a result of military service."  The examiner stated the Veteran does not have current or recurrent otitis media and that his last reported ear infection was in 2004, over five years ago.  In addition, the examiner stated that while the evidence did show several instances of recurrent sinusitis there was no mention of associated ear pain or infection.

Based on the evidence of record, the Board determined that the evidence weighs against the Veteran's claim for service connection for bilateral ear disability.  In particular, the absence of a current diagnosed disability and a clear nexus opinion in the post-service medical treatment records, weighs against the claim.

Therefore, as there is no competent and probative evidence demonstrating that the Veteran has a current disability of chronic ear infections, service connection for such disorder is not warranted.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes the Veteran's contentions that he has bilateral ear disability since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of his disability, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no findings of a current bilateral ear disability) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current right ear hearing loss disability related to active service is outweighed by the competent medical evidence of record. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral ear disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for bilateral ear disability, also claimed as ear infections, is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


